       Case 4:20-cv-00382-SMR-CFB Document 1 Filed 12/14/20 Page 1 of 6




      UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                        IOWA CENTRAL DIVISION

 EDWARD STROBL III,
                                                              CASE NO. 20-CV-382
        Plaintiff,

 v.
                                                         DEFENDANTS’ NOTICE OF
 WERNER ENTERPRISES, INC., and                                 REMOVAL
 MARLON HARRIS

        Defendants.


       COME NOW the Defendants, Marlon Harris, and Werner Enterprises, Inc.

(“Werner”), and hereby file this Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1446

and Local Rule 81 of an action filed in the District Court of Iowa, Polk County, entitled

“Edward Strobl III v. Werner Enterprises, Inc. and Marlon Harris,” now pending there as civil action

No. LACL148507, and in support thereof states as follows:

       1.      Plaintiff filed his petition in the Iowa District Court for Polk County on August

19, 2020. (Petition; Ex. 3). There was no sum demanded in the Pleading or sufficient

description of the alleged injury indicating the amount at controversy. See id.

       2.      Werner was served with the summons and complaint on September 22, 2020.

(Return of Original Notice; Ex. 5).

       3.      Marlon Harris was served with the summons and complaint on September 30,

2020. (Return of Original Notice; Ex. 4).

       4.      Defendants filed their Answer, Affirmative Defenses, and Jury Demand in State

Court on October 20, 2020 (Answer; Ex. 7).
       Case 4:20-cv-00382-SMR-CFB Document 1 Filed 12/14/20 Page 2 of 6




       5.      On November 10, 2020 the Parties filed their State Court Trial Scheduling and

Discovery Plan. (Trial Scheduling and Discovery Plan; Ex. 8).

       6.      On November 24, 2020, the Plaintiff served his State Court Initial Disclosures

by placing them in the U.S. mail. (Notice; Ex. 9).

       7.      On November 25, 2020 Defendants received an electronic copy of Plaintiff’s

State Court Initial Disclosures after agreeing to electronic service.

       8.      On November 25, 2020 Defendants served their Initial Disclosures to the

Plaintiff. (Notice; Ex. 10).

       9.      No other pleadings or orders have been entered in the pending State Court

action. Trial has not been set. A copy of this Notice of Removal will be promptly provided to

Plaintiff via counsel’s email address. Copies will also be provided to any/all other adverse

parties, and filed with the clerk of the state court.

       10.     Plaintiff’s petition seeks recovery against Werner and Marlon Harris regarding

an incident occurring on December 11, 2018 between Edward Strobl and Marlon Harris (“the

Incident”) in Polk County, Iowa. (Petition, ¶¶ 1-12; Ex. 3). Plaintiff seeks to recover against

Werner based on a claim of respondeat superior and negligent supervision for the actions of

Marlon Harris. (Petition, ¶¶ 16-18; Ex. 3).

       11.     Plaintiff’s petition alleges that Edward Strobl is a resident of Polk County, Iowa.

(Petition, ¶ 1; Ex. 3).

       12.     Werner’s principal place of business is in Omaha, Sarpy County, Nebraska.

Werner is incorporated in the state of Nebraska. (Nebraska Secretary of State Webpage; Ex.

11).


                                                 2
       Case 4:20-cv-00382-SMR-CFB Document 1 Filed 12/14/20 Page 3 of 6




       13.     Marlon Harris is a resident of Norwalk, Connecticut. (Return of Notice; Ex. 4).

Plaintiff alleges that Marlon Harris is a resident of Orlando, Florida. (Petition, ¶ 3; Ex. 3).

       14.     Plaintiff’s petition alleges Marlon Harris operated his semi-tractor in such a way

to cause a crash between his and Edward Strobl’s vehicle by crossing into Edward Strobl’s

lane of travel. (Petition, ¶¶ 7; Ex. 3). Plaintiff further claims Edward Strobl suffered permanent

physical and emotional pain and suffering and loss of function. (Petition, ¶¶ 15, 18; Ex. 3).

Given the nature of the pleading, Defendants could not assess the amount in controversy at

the time.

       15.     Upon review of the documents provided in Plaintiff’s Initial Disclosure, it is

now apparent that Plaintiff claims to have sustained a permanent cognitive injury from the

Incident. Upon information and belief, the amount in controversy, exclusive of costs and

interest, is in excess of the jurisdictional requirement.

       16.     By virtue of the diversity of citizenship between the parties and the amount in

controversy, this Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1332(a)

and (c) and, therefore, Werner is entitled to remove this action pursuant to 28 U.S.C. § 1441(a)

and (b). Diversity of citizenship exists at the time this notice of removal is filed. Werner has

provided the statement of facts that demonstrate satisfaction of the jurisdictional

requirements. (LR 81(a)(4)).

       17.     This Notice of Removal has been filed within 30 days after receipt of an “other

paper” from which it was first ascertained the case is removable, which were first received by

Defendants on or after November 25, 2020. See 28 U.S.C. § 1446(b)(3). The Notice of

Removal is therefore timely under 28 U.S.C. § 1446(b).


                                                 3
       Case 4:20-cv-00382-SMR-CFB Document 1 Filed 12/14/20 Page 4 of 6




       18.      There are no motions pending in the state court that will require resolution by

this Court. (LR 81(a)(2)).

       19.      The counsel/law firms who have appeared in the state court are those that

appear on the certificate of service infra and stated below. (LR 81(a)(3)).

                                     Jim Lawyer
                                     Rob Conklin
                                     LAWYER, LAWYER, DUTTON,
                                       DRAKE & CONKLIN, LLP
                                     1415 Grand Avenue
                                     West Des Moines, IA 50265
                                     Phone        515-224-4400
                                     Facsimile:   515-223-4121
                                     jlawyer@lldd.net
                                     rconklin@lldd.net
                                     ATTORNEYS FOR PLAINTIFF

       20.      Defendant has also provided this Court with copies of all process, pleadings,

and Orders filed in the State case. The Defendant has reviewed the state court’s electronic

docket and determined that the following pleadings have been filed.

             • Jury Demand: Petition (Ex. 1);

             • Civil Original Notice (Ex. 2);

             • Petition (Ex. 3);

             • Return of Original Notice Marlon Harris (Ex. 4);

             • Return of Original Notice Werner (Ex. 5);

             • Jury Demand: Answer (Ex. 6);

             • Answer (Ex. 7);

             • Trial Scheduling and Discovery Plan (Ex. 8);


                                                4
       Case 4:20-cv-00382-SMR-CFB Document 1 Filed 12/14/20 Page 5 of 6




            • Notice of Discovery Response Plaintiff’s Initial Disclosure (Ex. 9);

            • Notice of Discovery Response Defendants’ Initial Disclosure (Ex. 10)

These pleadings are attached hereto as Exhibits 1—10 respectively. (LR 81(a)(1)).

       WHEREFORE, Defendants Marlon Harris Werner Enterprises, Inc. pray that civil

action No. LACL148507, now pending in the Iowa District Court for Polk County be

removed to the United States District Court for the Southern District of Iowa, Central

Division.




                                                   Respectfully submitted,



                                                   /s/ Aaron J. Redinbaugh
                                                   Frederick T. Harris         (AT0003198)
                                                   Aaron J. Redinbaugh         (AT0012356)
                                                   FINLEY LAW FIRM
                                                   699 Walnut Street
                                                   1700 Hub Tower
                                                   Des Moines, IA 50309
                                                   Telephone: (515) 288-0145
                                                   Facsimile: (515) 288-2724
                                                   Email:        rharris@finleylaw.com
                                                                 aredinbaugh@finleylaw.com
                                                   ATTORNEYS FOR WERNER

Original filed
Copy to:

Jim Lawyer
Rob Conklin
LAWYER, LAWYER, DUTTON,
  DRAKE & CONKLIN, LLP

                                               5
        Case 4:20-cv-00382-SMR-CFB Document 1 Filed 12/14/20 Page 6 of 6




1415 Grand Avenue
West Des Moines, IA 50265
Phone        515-224-4400
Facsimile:   515-223-4121
jlawyer@lldd.net
rconklin@lldd.net
ATTORNEYS FOR PLAINTIFF

                 CERTIFICATE OF SERVICE


The undersigned hereby certifies that a true copy of the foregoing
instrument was served upon one of the attorneys of record for
all parties to the above-entitled cause by serving the same on such
attorney at his/her respective address/fax number as disclosed
by the pleadings of record herein, on the 14th of December, 2020
by:

   U.S. Mail            FAX
   Hand Delivered       UPS
   Federal Express      Electronic Filing
   Other Email____________________


/s/ Lori Brown




                                                         6
